      Christopher P. Craven (pro hac vice)
  1
      christopher.craven@hnbllc.com
  2   Stephen M. Ferguson (pro hac vice)
      stephen.ferguson@hnbllc.com
  3   HAGAN NOLL & BOYLE LLC
      820 Gessner, Suite 940
  4   Houston, Texas 77024
      Telephone: (713) 343-0478
  5
      Facsimile: (713) 758-0146
  6
      Jonathan A. Shapiro (California Bar No. 257199)
  7   jonathan.shapiro@bakerbotts.com
      Tina V. Ngo (California Bar No. 324102)
  8   tina.ngo@bakerbotts.com
  9   BAKER BOTTS L.L.P.
      101 California Street, Suite 3600
 10   San Francisco, California 94111
      Telephone: (415) 291-6204
 11   Facsimile: (415) 291-6304
 12   Attorneys for DISH Network L.L.C.
 13
                               UNITED STATES BANKRUPTCY COURT
 14                            NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
 15
                                                        Bankruptcy Case
 16   In re:
                                                        No. 19-41283 (WJL)
 17   JADOOTV, INC.
                                                        Chapter: 11
 18   and
                                                        (Lead Case)
 19   CLOUDSTREAM MEDIA, INC.
                                                        (Jointly Administered)
 20                              Debtors.
                                                        DISH NETWORK L.L.C.’S FOURTH STATUS
 21                                                     REPORT REGARDING JADOOTV, INC.’S
       X Affects JadooTV, Inc.                          DOCUMENT PRODUCTION
 22
         Affects CloudStream Media, Inc.
         Affects both Debtors                           Date: December 4, 2019
 23
                                                        Time: 10:30 a.m. (Pacific Daylight Time)
 24    * All papers shall be filed in the Lead Case,    Place: United States Bankruptcy Court
       No. 19-41283 (WJL).                              Courtroom 220
 25                                                     1300 Clay Street
                                                        Oakland, CA 94612
 26

 27

 28

                                                                         DISH’s Fourth Status Report Regarding
Case: 19-41283     Doc# 201      Filed: 12/03/19       Entered: 12/03/19 JadooTV’s
                                                                         15:30:29Document
                                                                                    PageProduction
                                                                                          1 of 5
  1           DISH Network L.L.C. (“DISH”), as a creditor of debtor JadooTV, Inc. (“JadooTV”) in the
  2   above-captioned Chapter 11 case, submits this Fourth Status Report Regarding JadooTV’s
  3   Document Production with respect to DISH’s prepetition Copyright Action, 1 in advance of the
  4   status conference scheduled for December 4, 2019 at 10:30 AM and as a supplement to DISH’s
  5   First Status Report (Dkt. 162), Second Status Report (Dkt. 176), and Third Status Report (Dkt.
  6   183).
  7                                         I.     SUMMARY
  8           In response to the Court’s directive, JadooTV has produced 3,015 pages of documents—
  9   the first documents produced by JadooTV or its CEO, Sajid Sohail (“Sohail”), in the Copyright
 10   Action. Some of these documents show that the direct copyright infringer, co-defendant Haseeb
 11   Shah (“Shah”), was an employee or agent of JadooTV with a JadooTV email account and directly
 12   reports to Sohail. As an example, third party discovery shows that Shah’s computer servers
 13   transmitting works that air on the Protected Channels in the video-on-Demand (“VOD”) section of
 14   the Jadoo service were disabled on April 5, 2018. One of the documents produced by JadooTV
 15   shows that on the morning of the next day, a JadooTV employee sent an email to Shah and Sohail,
 16   titled “VOD and drama issues” and asked, “should we run a ticker saying we are aware of the
 17   problem and looking into it?.”
 18           However, JadooTV has not completely complied with the Court’s Orders to produce
 19   documents in response to the few limited categories discussed at prior status conferences, and
 20   JadooTV has not given DISH a date by which it is going to complete production.
 21           DISH requests the Court’s assistance in requiring JadooTV to produce the following
 22   documents on or before December 31, 2019, so DISH can advance discovery in the Copyright
 23   Action, while waiting to see what JadooTV proposes as a restructuring plan:
 24              (i)    the remaining eMedia documents from the eight previously identified custodians
 25                     and Shah;
 26              (ii)   sales and financial documents;
 27

 28   1
       DISH Network L.L.C. v. JadooTV, Inc. et al., No. 2:18-cv-09768-FMO (KSx) (C.D. Cal.) (the
      “Copyright Action”).
                                                                     DISH’s Fourth Status Report Regarding
Case: 19-41283     Doc# 201     Filed: 12/03/19   Entered: 12/03/19JadooTV’s
                                                                    15:30:29     Page
                                                                             Document    2 of 5
                                                                                      Production
                                                    1
  1               (iii)      documents identifying JadooTV’s owners and email addresses;
  2               (iv)       documents describing the overall manner in which JadooTV’s Live channels are
  3                          made available;
  4               (v)        documents concerning the SASP;
  5               (vi)       documents concerning the Protected Channels or Protected Channel VOD; and
  6               (vii)      documents providing a general overview of how VOD content is made available.
  7          JadooTV should again be ordered to produce these documents and supplement its written
  8   discovery responses to identify the requests in which it contends no responsive documents exist.
  9                                  II.       ARGUMENT & AUTHORITIES
 10          A.           JadooTV failed to comply with the Court’s orders to produce eMedia
 11                       documents from eight custodians.

 12          During the October 23, 2019 status conference, the Court ordered JadooTV to produce

 13   eMedia documents from eight custodians (Requests 3, 19, 21, 68-75, and 105). (Dkt. 176 at 3:20-

 14   4:15, n5; Dkt. 162 at 3:8-9; Notice of Electronic Filing of Oct. 23, 2019; Ferguson Decl. ¶ 3.)

 15   JadooTV produced some eMedia documents on November 8 and November 12, 2019. (Ferguson

 16   Decl. ¶ 5.) During the November 13, 2019 status conference, JadooTV confirmed that by the end

 17   of that week it would produce the remaining eMedia documents. (Id. ¶ 2, Ex. 1.) However,

 18   JadooTV did not produce additional documents until November 25, 2019, and those documents did

 19   not include eMedia documents. (Id. ¶ 3.)

 20          B.           JadooTV failed to comply with the Court’s orders to produce sales and
                          financial documents.
 21

 22          During the October 23, 2019 status conference, the Court also ordered JadooTV to produce

 23   sales and financial documents (Requests 48, 51-53, 55, 59-61, and 63). (Dkt. 176 at 4:16-6:3;

 24   Notice of Electronic Filing of Oct. 23, 2019; Ferguson Decl. ¶ 5.) During the November 13, 2019

 25   status conference, JadooTV confirmed that by the end of that week it would produce the sales and

 26   financial documents. (Ferguson Decl. ¶ 2, Ex. 1.) However, JadooTV did not produce additional

 27   documents until November 25, 2019, and those documents did not include JadooTV’s sales and

 28   financial documents. (Id. ¶ 3.)


                                                                         DISH’s Fourth Status Report Regarding
Case: 19-41283      Doc# 201        Filed: 12/03/19   Entered: 12/03/19JadooTV’s
                                                                        15:30:29     Page
                                                                                 Document    3 of 5
                                                                                          Production
                                                        2
             C.      JadooTV failed to comply with the Court’s orders to produce five additional
  1
                     categories of documents.
  2          During the October 2, 2019 status conference, the Court asked JadooTV how quickly it
  3   could produce the documents that it proposed to produce, and then directed JadooTV to produce
  4   these documents by October 9, 2019. (See Dkt. 176 at 2:9-11; Dkt. 162 at 3:1-11; 6:17-19;
  5   Ferguson Decl. ¶ 6.) JadooTV was to produce: (1) documents identifying JadooTV’s owners and
  6   email addresses (Requests 1, 7); (2) documents describing the overall manner in which JadooTV’s
  7   Live channels are made available (Request 17); and (3) documents concerning the South Asian
  8   Super Pack (“SASP”) (Requests 14-16, 18, 20, 32, 35, 37, 41, 46, 57, 64, 76-81.) (Dkt. 162 at 2:12-
  9   20; Dkt. 176 at 2:16-20; Ferguson Decl. ¶ 6.) During follow up Court ordered meet and confers,
 10   JadooTV agreed to produce (4) all documents concerning the Protected Channels or Protected
 11   Channel VOD (Requests 24-28, 34, 38, 40, 45, 85), excluding customer communications, and (5)
 12   documents providing a general overview of how VOD content is made available (Request 23).
 13   (Dkt. 173 at 2:17-24; Ferguson Decl. ¶ 6.)
 14          JadooTV failed to produce these five categories of documents, so during the November 13,
 15   2019 status conference the Court again ordered JadooTV to produce them or provide supplemental
 16   written discovery responses stating no responsive documents exist, and JadooTV’s counsel was “to
 17   file a Declaration regarding any documentation that were requested but that counsel does not have
 18   a record of.” (Ferguson Decl. ¶ 2, Ex. 1; NEF of Nov. 13, 2019.) JadooTV has again failed to
 19   produce these five categories of documents, JadooTV has not supplemented its written discovery
 20   responses, and JadooTV’s counsel failed to file a declaration. (Ferguson Decl. ¶¶ 3-4.)
 21                                        III.    CONCLUSION
 22          JadooTV’s failure to comply with the Court’s Orders of October 2, October 23, and
 23   November 13, 2019 warrant another order from the Court that on or before December 31, 2019,
 24   JadooTV must: (1) produce (i) the remaining eMedia documents from the eight previously
 25   identified custodians and Shah; (ii) sales and financial documents; (iii) documents identifying
 26   JadooTV’s owners and email addresses; (iv) documents describing the overall manner in which
 27   JadooTV’s Live channels are made available; (v) documents concerning the SASP; (vi) documents
 28   concerning the Protected Channels or Protected Channel VOD; and (vii) documents providing a

                                                                       DISH’s Fourth Status Report Regarding
Case: 19-41283     Doc# 201     Filed: 12/03/19     Entered: 12/03/19JadooTV’s
                                                                      15:30:29     Page
                                                                               Document    4 of 5
                                                                                        Production
                                                      3
  1   general overview of how VOD content is made available; and (2) supplement its written discovery
  2   responses to identify the requests in which it contends no responsive documents exist.
  3   Dated: December 3, 2019               Respectfully Submitted,
  4                                         HAGAN NOLL & BOYLE LLC
  5                                         By: /s/ Stephen M. Ferguson
                                                Stephen M. Ferguson (pro hac vice)
  6                                             Attorneys for DISH Network L.L.C.
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16
 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                      DISH’s Fourth Status Report Regarding
Case: 19-41283     Doc# 201     Filed: 12/03/19    Entered: 12/03/19JadooTV’s
                                                                     15:30:29     Page
                                                                              Document    5 of 5
                                                                                       Production
                                                     4
